UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1272



BONNIE RIFFLE,

                                              Plaintiff - Appellant,

          versus


GEORGE BRADSHAW, Sergeant; LARRY BRADLEY,
Captain; CHARLES PLATT, Trooper; J.C. SPRIGGS,
Sergeant; GARY EDGELL, Colonel, West Virginia
State Police; WEST VIRGINIA STATE POLICE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-01-62-3)


Submitted:   June 13, 2002                 Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bonnie Riffle, Appellant Pro Se. Jeffrey Kent Phillips, STEPTOE &
JOHNSON, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bonnie Riffle appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Riffle v. Bradshaw, No. CA-01-62-3 (N.D.W.

Va. Jan. 28, 2002); see also Heck v. Humphrey, 512 U.S. 477, 486-87

(1994). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2